Citation Nr: 1728387	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-44 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to May 1968 in the United States Army as a medical corpsman.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in this matter.  The duty to assist includes obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  VA treatment documents are associated with the file for the periods December 2012 to August 2013 and again from September 2015 to July 2016.  There are additional notations from the second group of VA medical documents citing VA treatment such as X-rays in 2014.  Therefore, there are outstanding VA documents that must be obtained.

The Veteran also receives Social Security Administration (SSA) disability benefits for an unknown disability, with an onset in March 2011.  See, e.g., Veteran's statement dated January 2013; October 2015 SSA Inquiry.  The Board finds no evidence that the SSA records were requested or obtained and associated with the file.  These SSA records must be obtained because these records are potentially pertinent to the Veteran's current claims.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment documents, specifically from the timeframe from August 2014 to September 2015, and any other outstanding VA treatment documents since July 2016.

2.  Request from SSA copies of any available records for any disability benefits the Veteran received.  If any records requested are not obtained, provide the Veteran with notice pursuant with 38 C.F.R. § 3.159(e).

3.  After completing the requested actions, the AOJ must readjudicate the claim.  If any benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





